Citation Nr: 0101126	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  95-13 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable evaluation for residuals of 
shell fragment wounds to the left buttock, arm, and shoulder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to July 
1969.

In a May 2000 decision, the Board of Veterans' Appeals 
(Board) remanded the issue of entitlement to a compensable 
evaluation for the residuals of shell fragment wounds to the 
left buttock, arm, and shoulder to the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas for 
additional development of the record.  A review of the record 
reflects that the requested development has been completed to 
the extent possible.  Thus, the case has now been returned to 
the Board for appellate consideration.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Residuals of shell fragment wounds to the left buttock, 
arm, and shoulder are currently asymptomatic without clinical 
evidence of resulting muscle fibrosis or impairment and 
without tender, painful, ulcerated, or poorly nourished 
scars.  

3.  A July 1995 VA joint examiner opined that the veteran's 
numbness in the shoulders and back, as well as stiffness and 
swelling, had no relationship to the service-connected shell 
fragment wounds.



CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of 
shell fragment wounds to the left buttock, arm, and shoulder 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect that upon enlistment 
examination dated in February 1966, the veteran's systems 
were clinically evaluated as normal.  An April 1967 letter 
from an attorney advised the Selective Service System that he 
was representing the veteran in an action arising out of an 
automobile accident in which the veteran suffered a severe 
back injury.  An orthopedic evaluation dated in June 1967 
noted that the veteran had experienced low back pain since an 
automobile accident in October 1965.  The veteran reported 
that his back was very painful and he was unable to move his 
leg during the examination because of back pain.  Physical 
examination showed full range of motion in the back and 
neurological examination was within normal limits.  The 
veteran was accepted for military service.  Upon discharge 
examination dated in March 1968, the veteran's systems were 
clinically evaluated as normal with the exception of a scar 
on the left hand.  In his March 1968 report of medical 
history, the veteran reported experiencing back trouble since 
a car accident, frequent and severe headaches, fainting 
spells for 15 years, leg cramps, a 15-year history of 
epilepsy, and excessive worry.  

A July 1969 service personnel record reflects that the 
veteran received a Purple Heart for wounds received in action 
in the Republic of Vietnam.  

Upon VA examination dated in May 1975, the veteran reported 
sustaining shell fragment wounds to the low back area.  He 
also reported having pain and discomfort in his back, arms, 
and legs since that time.  It was noted that the veteran 
reported the fragments were not severe, but worry compounded 
his problem.  Range of motion of the lumbar spine was free 
and within normal limits.  Range of motion was free and 
within normal limits in all major joints in both upper 
extremities.  There was no limitation of motion of the major 
joints in either lower extremity.  A diagnosis of 
degenerative changes of the lumbar spine was noted.  

In an August 1975 rating decision, the RO granted entitlement 
to service connection for residuals of shell fragment wounds 
to the left buttocks, arm, and shoulder, evaluated as 
noncompensable, effective from March 19, 1975.

A February 1993 VA clinical record reflects treatment for 
chest pains.  

Upon VA orthopedic examination dated in September 1994, the 
veteran complained of numbness in both hands and weakness in 
both upper extremities.  It was noted that the veteran had no 
real problems in the areas wounded by shell fragments.  
Physical examination revealed a 2-centimeter scar on the left 
buttock that was described as severely soft and not 
particularly tender.  The examiner noted there was no real 
evidence of underlying muscle fibrosis.  There was a very 
faint scar on the anterior aspect of the left shoulder in the 
superior lateral aspect.  It was very well healed, freely 
movable, and not tender.  There was a 2-centimeter scar in 
the left groin overlying the inner third of the inguinal 
ligament.  It was minimally tender.  The examiner was unable 
to identify any other definite scarring.  The examiner noted 
the veteran had no real muscle impairment as a result of 
those wounds.  The examiner also noted that he saw no 
metallic fragments in any of the x-rays taken.  Relevant 
diagnoses of a history of multiple shell fragment wounds from 
rocket and mortar attacks in Vietnam, involving principally 
the posterior aspect of the left buttock, the superior 
anterior aspect of the left shoulder, the left groin, and 
multiple small fragments scattered superficially on the arms 
and lower extremities were noted.  The examiner opined that 
the veteran had surprisingly little complaints referable to 
those wounds and no significant muscle fibrosis.  

Upon VA examination dated in July 1995, the veteran 
complained of stiffness and swelling in his joints, minimal 
shortness of breath, and difficulty urinating.  Diagnoses of 
degenerative arthritis of the joints of the hands, elbows, 
shoulders, and back and benign prostatic hypertrophy with 
prostatism were noted.  The examiner noted that the veteran 
had no respiratory or skin conditions that he could detect.

Upon VA joint examination dated in July 1995, the veteran 
complained of numbness in his arms, shoulders, and back due 
to shell fragment wounds.  Upon physical examination, the 
examiner noted that the veteran could not show, and he could 
not identify, any residuals scars of any shell fragment 
wounds in the left shoulder, left arm, right shoulder, right 
arm, lower back, or gluteal region.  Range of motion of the 
shoulders was noted as limited bilaterally and equally on 
both sides.  The veteran had non-specific lumbosacral 
tenderness.  Impressions of a history of shell fragment 
wounds to the left buttocks, left arm, and left shoulder 
without any clinical evidence of residual scars or defects, 
and osteoarthritis were noted.  The examiner opined that the 
numbness in the veteran's shoulders and back, as well as his 
swelling and stiffness had no relationship to his shell 
fragment wounds.  

Upon VA examination dated in June 2000, it was noted that the 
veteran reported that his shell fragment wounds were not 
really bothering him unless there were the basis for his back 
pain.  Physical examination revealed limitation of motion of 
the back.  A relevant diagnosis of shell fragments involving 
the left arm, left shoulder, left buttock, and left groin 
area, all apparently asymptomatic, was noted.  Pictures of 
the areas receiving shell fragment wounds are of record.

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (2000).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Separate diagnostic codes identify the various 
disabilities.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(2000) which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.

The veteran's residuals of shell fragment wounds to the left 
buttock, arm, and shoulder are currently evaluated as 
noncompensable pursuant to 38 C.F.R. § 4.118, Diagnostic Code 
7805, which provides for rating on the limitation of motion 
of the part affected.  Limitation of motion of the lumbar 
spine is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2000), which provides for a 10 percent evaluation for 
slight limitation of motion.  A 20 percent evaluation is 
warranted for moderate limitation of motion and a 40 percent 
evaluation is warranted for severe limitation of motion.

Limitation of motion of the arm is rated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2000), which 
provides that a 20 percent evaluation is warranted when arm 
motion in the arm is limited to shoulder level.  A 30 percent 
evaluation is warranted when the motion of the major arm is 
limited to midway between side and shoulder level, with a 20 
percent evaluation for the minor arm.  A 40 percent 
evaluation is warranted for arm motion limited to 25 degrees 
from the side in the major arm, with a 30 percent evaluation 
for the minor arm.  

Although the evidence of record reflects that the veteran 
does experience pain and limitation of motion in his back and 
shoulder; the medical evidence does not demonstrate that such 
limitation of motion and pain are caused by or the result of 
the service-connected shell fragment wounds.  Additionally, 
the veteran has consistently reported to VA examiners that he 
has no difficulty with his shell fragment wounds.  The 
September 1994, July 1995, and June 2000 VA examinations 
consistently noted no defects resulting from the shell 
fragment wounds to the left buttock, arm, and shoulder.  The 
September 1994 VA examiner noted no muscle fibrosis or 
impairment and non-tender scars.  The July 1995 VA joint 
examiner noted no clinical evidence of resulting defects and 
the June 2000 VA examiner noted that the shell fragment 
wounds were asymptomatic.  Additionally, the July 1995 VA 
joint examiner opined that the veteran's numbness in his 
shoulders and back, as well as the stiffness and swelling, 
had no relationship to his shell fragment wounds.  

In light of the absence of medical evidence of limitation of 
motion resulting from the service-connected shell fragment 
wounds, the Board is compelled to conclude that entitlement 
to a compensable evaluation for residuals of shell fragment 
wounds to the left buttock, arm, and shoulder pursuant to 
38 C.F.R. § 4.118, Diagnostic Code 7805 is not warranted.  

The Board notes that in the absence of medical evidence of 
muscle impairment as a result of the service-connected shell 
fragment wounds, consideration of 38 C.F.R. §§ 4.56, 4.73, 
Diagnostic Codes 5301 through 5323 (2000) is also not 
warranted.  Additionally, in the absence of medical evidence 
of superficial, poorly nourished, ulcerated, tender, or 
painful scars, consideration of 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804 (2000) is not warranted.  

Finally, the Board notes that the percentage ratings under 
the Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  In the present case, 
there is no evidence the veteran's service-connected 
residuals of shell fragment wounds to the left buttock, arm, 
and shoulder result in marked interference with employment or 
frequent periods of hospitalization.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) (2000) is not 
warranted in the absence of an exceptional or unusual 
disability picture.  



ORDER

Entitlement to a compensable evaluation residuals of shell 
fragment wounds to the left buttock, arm, and shoulder is 
denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

